DETAILED ACTION
Claims 21, 38 and 40 are amended.
Claims 22 and 39 are cancelled.
Claims 21, 23 – 38 and 40 are pending.
This application is a CON of 15/712,820 filed on 9/22/2017, now U.S. Patent No. 10,972,552.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 depends from canceled claim 22 and thus fails the further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 24 – 29, 37 – 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0028866 to Baek et al. (hereinafter Baek) and in view of Patent Application Publication No. 2015/0134799 to Clark et al. (hereinafter Clark).

Claim 21, Baek discloses methods and apparatus for transmitting and receiving data at a mobile terminal connected to a plurality of application servers (¶1), which further includes:
receiving, by a network element in a control plane (CP) of a communication network from an application server (AS) controller, a request related to a user equipment (UE) (Baek discloses ¶161-162; Fig.13:1353 the SCS/AS 1325 send a request to the SCEF 1320 to relocate the data path of the UE) 
when a current UE location of the UE is at a location area (Baek discloses a current location of the UE and the location of the data server to establish the optimal data path, ¶167. The request related to a user equipment (UE) has the location/area information indicating the location/area of the UE, ¶128) triggering, according to the request, by the network element in the CP of the communication network (Baek discloses ¶166-167 that SCEF 1320 negotiates and establishes the new data path to the optimal location according to the data relocation request ¶162 Fig.13:1353 received for the UE.) 
the network element in the UP is configured to direct a traffic of the UE to the selected AS location (Baek discloses ¶166-167 the SCEF establishes the optimal data path by considering the location of the UE and the location of the data server. That is, the optimal user plane function is selected to relocate the data session. Using the data path, the UE transmits and receives data.)
Baek does not explicitly disclose wherein the request comprises a list of AS locations, a user plane (UP) path reselection for the UE based on the list of AS locations so that a new path is established for the UE wherein during the UP path reselection, a path for the UE based on the list of AS locations is selected, wherein the path goes through an AS location selected from the list of AS locations and a network element in a UP of the communication network. However, in an analogous art, Clark teaches:
wherein the request comprises a list of AS locations (servers 40A-40N), 
a user plane (UP) path reselection for the UE (client computing device 20 ) based on the list of AS locations so that a new path is established for the UE (Clark ¶24-¶25; fig. 2; teaches path selection program 110 (part of client 20) creates a list of AS (servers 40A-40N) with optimum I/O paths and client computing device 20 uses the list of AS servers ¶31 to make a new path request for the UE to, for example SAN servers 60) 
wherein during the UP path reselection: 
a path for the UE based on the list of AS locations is selected (Clark Fig.2 teaches the path selection from the possible I/O paths based on a list of servers locations ¶31 through which to process the request) wherein the path goes through an AS location selected from the list of AS locations and a network element in a UP of the communication network (Clark fig. 2; ¶39; teaches the selected path based on the selected applicable network switches, servers, SAN switches or other components along the I/O path from client computing device UE 20 to back-end storage 60.)
wherein the request further comprises the location area indicating where to apply the user plane (UP) path reselection based on the list of AS locations to establish the new path for the UE; (Clark teaches (¶28) path selection program 110 receives a request from client computing device 20 to select an I/O path in order to process a service request, and the request specify that path selection program 110 return the address or name of a specific server or location of another component or “location area”. The request indicates the list of I/O path to data servers (¶25). Clark discloses (¶24-¶25, Fig.2) identifying list of optimum I/O paths based on the network topology i.e. location of various network elements such as network switch (30A-N) or servers (40A-N) and SAN switches (50A-N) between the UE and back-end storage.)
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by a network element in a control plane (CP) of a communication network from an application server (AS) controller, a request related to a user equipment (UE) when a current UE location of the UE is at a location area, triggering, according to the request, by the network element in the CP of the communication network, the network element in the UP is configured to direct a traffic of the UE to the selected AS location, as disclosed by Baek, and wherein the request comprises a list of AS locations, a user plane (UP) path reselection for the UE based on the list of AS locations so that a new path is established for the UE, wherein during the UP path reselection, a path for the UE based on the list of AS locations is selected, wherein the path goes through an AS location selected from the list of AS locations and a network element in a UP of the communication network, wherein the request further comprises the location area indicating where to apply the user plane (UP) path reselection based on the list of AS locations to establish the new path for the UE, as taught by Clark, for the purpose of processing service requests in a client-server based architecture (Clark, ¶1).

Claim 24, Baek in view of Clark discloses all the elements of claim 21. Further, they discloses:
wherein the network element in the UP is selected according to the request, and the current UE location; (Baek teaches (¶162-¶167) a relocation request based on the location of the UE, or the amount of data to be used by the UE. The 3GPP network authenticates the UE according to the negotiation with SCEF and establishes the optimal data path by considering the locations of the UE and the data server).

Claim 25, Baek in view of Clark discloses all the elements of claim 21. Further, they discloses:
wherein the network element in the UP is configured according to a traffic steering rule used to establish a user plane tunnel associated with the traffic of the UE; (Baek teaches (¶85) mobile communication operator’s policies to perform the data traffic management. Baek teaches (¶148) traffic detection function (TDF) may analyze a traffic transmitted to the UE and classify/determine a service type and a packet type (voice, video, etc.). Baek teaches (¶167, ¶175) network element i.e. SCEF establishes the optimal data path i.e. user plane function in a trusted domain to transmit and receives data between the UE and the data server (i.e. secure tunnel)).

Claim 26, Baek in view of Clark discloses all the elements of claim 25. Further, they discloses:
configuring the traffic steering rule by configuring an uplink classifier function in the UP path; Baek teaches (¶148) traffic detection function (TDF) may analyze a traffic transmitted to the UE and classify/determine a service type and a packet type (voice, video, etc.)

Claim 27, Baek in view of Clark discloses all the elements of claim 21. Further, they discloses:
wherein during the UP path reselection: a pre-established path and a pre-established tunnel between an access node (AN) and the network element in the UP for the traffic of the UE is selected (Baek discloses (¶281) without establishing a user plane connection between the CIoT UE and the CIoT CN node, only a control plane connection may be established to transmit the user plane data therethrough. As a result, by omitting the user plane connection establishment, a user plane encryption operation, or a control information signaling procedure for the user plane connection establishment, the efficiency may be obtained at the radio resources and the network) and 
an activation request is sent by the AN to the network element in the UP in the selected pre-established path through the pre-established tunnel upon a receipt of one or more of: a data packet from the UE or a request from the network element in the CP of the communication network; (Baek discloses (¶148, ¶154, ¶161, ¶162) the SCS/AS or the 3rd party may send a request to the SCEF to relocate the data path of the UE, for example due to change in, data type, movement/location of UE, and the amount of data to be used by the UE. Baek discloses (¶33) the SNC 104 may initiate a notification procedure in the following scenarios: when a SNC changes a boundary DGW for a service flow of the mobile-terminated packet transmission for load balancing or network reconfiguration; or when a SNC receives a packet redirected from a boundary DGW.)

Claim 28, Baek in view of Clark discloses all the elements of claim 21. Further, they discloses:
wherein the received request is associated with a future PDU session of the UE; (Baek teaches (¶161) in the expectation that the amount of data to be used by the UE will increase in a current area of the UE, it is possible to make a decision to deploy a server capable of processing large capacity data at the current UE location so as to provide, for example, high-quality video streaming.)

Claim 29, Baek in view of Clark discloses all the elements of claim 21. Further, they discloses:
wherein the received request is associated with a plurality of UEs; (Baek teaches (¶63) the SCEF 120 transmits the group management request message to the HSS 115 to configure group-related information in the HSS 115. Baek teaches (¶83) there may be a plurality of UEs managed by one network apparatus, and among them there may be two or more UEs which are members of the external group ID.)

Claim 37, Baek in view of Clark discloses all the elements of claim 21. Further, they discloses:
wherein the AS location is selected by the network element in the CP; (Baek discloses (¶Fig. 15:1565) that the SCEF 1525 identifies a target AS server location according to the network configuration information and received SCEF-related information and the SCEF 1525 delivers data received from the MME to the corresponding SCS/AS.)

Claim 38, do not teach or further define over the limitations in claim 21. Therefore, claim 38 is rejected for the same rationale of rejection as set forth in claim 21.

Claim 40, do not teach or further define over the limitations in claim 21. Therefore, claim 40 is rejected for the same rationale of rejection as set forth in claim 21.

Claims 30 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0028866 to Baek, in view of Patent Application Publication No. 2015/0134799 to Clark and in view of Patent Application Publication No. 2018/0376373 to Liao et al. (hereinafter Liao).

Claim 30, Baek in view of Clark discloses all the elements of claim 21. Baek in view of Clark does not explicitly disclose wherein the request further includes an indicator indicating that the network element in the CP of the communication network should configure traffic steering for maintaining session and service continuity (SSC) for a PDU session associated with the traffic of the UE, and the network element in the CP of the communication network configures the network element in the UP to maintain SSC according to the indicator. 
However, in an analogous art, Liao teaches:
wherein the request further includes an indicator indicating that the network element in the CP of the communication network should configure traffic steering for maintaining session and service continuity (SSC) for a PDU session associated with the traffic of the UE and the network element in the CP of the communication network configures the network element in the UP to maintain SSC according to the indicator; Liao discloses ¶41-¶42 that in view of service continuity, methods and an apparatus to handle MT packet transmission are presented for when a serving boundary DGW is changed for an existing service flow due to network reconfiguration. The SNC 306 in the CP sets a notification flag associated to the indicated service ID and the flow ID for the UE and this indicates the need to adjust network configuration during performance of load balancing between the DGWs for service flows based on the real-time network load status and/or detection of DGWs in failure
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by a network element in a control plane (CP) of a communication network from an application server (AS) controller, a request related to a user equipment (UE) when a current UE location of the UE is at a location area, triggering, according to the request, by the network element in the CP of the communication network, the network element in the UP is configured to direct a traffic of the UE to the selected AS location and wherein the request comprises a list of AS locations, a user plane (UP) path reselection for the UE based on the list of AS locations so that a new path is established for the UE, wherein during the UP path reselection, a path for the UE based on the list of AS locations is selected, wherein the path goes through an AS location selected from the list of AS locations and a network element in a UP of the communication network, as disclosed by Baek in view of Clark, and wherein the request further includes an indicator indicating that the network element in the CP of the communication network should configure traffic steering for maintaining session and service continuity (SSC) for a PDU session associated with the traffic of the UE and the network element in the CP of the communication network configures the network element in the UP to maintain SSC according to the indicator, as taught by Liao, for the purpose of implementing wireless communications and the handling of mobile-terminated packet transmissions in a software-defined network (SDN)-based mobile network, and cellular networks, including Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) networks, LTE advanced (LTE-A) networks, fourth-generation (4G) networks and fifth-generation (5G) networks (Liao, ¶1).

Claim 31, Baek in view of Clark discloses all the elements of claim 21. Baek in view of Clark does not explicitly disclose sending, by the network element in the CP of the communication network to the AS controller, a notification about a UP event and receiving, from the AS controller by the network element in the CP of the communication network, an acknowledgement to the notification, wherein the acknowledgement includes an indicator indicating that the network element in the CP of the communication network should configure traffic steering for maintaining session and service continuity (SSC) for a PDU session associated with the traffic of the UE, configuring, by the network element in the CP of the communication network, the network element in the UP to maintain SSC according to the indicator.
However, in an analogous art, Liao teaches:
sending, by the network element in the CP of the communication network to the AS controller, a notification about a UP event (Liao teaches ¶61-¶62 when operation 430 is triggered, the SNC 406 sends a response message to the subscription repository to provide the policy information for the latest boundary DGW 404B address to the SCS 410, wherein the service ID, flow ID, and temporary mobile device ID are used to identify a MT service flow of a particular service for a mobile device).
receiving, from the AS controller by the network element in the CP of the communication network, an acknowledgement to the notification, wherein the acknowledgement includes an indicator indicating that the network element in the CP of the communication network should configure traffic steering for maintaining session and service continuity (SSC) for a PDU session associated with the traffic of the UE, configuring, by the network element in the CP of the communication network, the network element in the UP to maintain SSC according to the indicator (Liao discloses ¶41-¶42 that in view of service continuity, methods and an apparatus to handle MT packet transmission are presented for when a serving boundary DGW is changed for an existing service flow due to network reconfiguration. The SNC 306 in the CP sets a notification flag associated to the indicated service ID and the flow ID for the UE and this indicates the need to adjust network configuration during performance of load balancing between the DGWs for service flows based on the real-time network load status and/or detection of DGWs in failure. Moreover, when the application server receives the notification message with the latest boundary DGW address, the application server may start to transmit MT packets via the latest boundary DGW. Additionally, the SNC 406 retrieve service flow-related information from the AS 412A and transfer to the AS 412B so as to continue the service flow.)
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Baek and Clark to include sending, by the network element in the CP of the communication network to the AS controller, a notification about a UP event and receiving, from the AS controller by the network element in the CP of the communication network, an acknowledgement to the notification, wherein the acknowledgement includes an indicator indicating that the network element in the CP of the communication network should configure traffic steering for maintaining session and service continuity (SSC) for a PDU session associated with the traffic of the UE, configuring, by the network element in the CP of the communication network, the network element in the UP to maintain SSC according to the indicator as taught by Liao for the purpose of implementing wireless communications and the handling of mobile-terminated packet transmissions in a software-defined network (SDN)-based mobile network, and cellular networks, including Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) networks, LTE advanced (LTE-A) networks, fourth-generation (4G) networks and fifth-generation (5G) networks (Liao, ¶1).

Claim 32, Baek in view of Clark discloses all the elements of claim 22. Baek discloses wherein the QoS requirements are included in the request and pre-establishing the new path for the UE; Baek discloses (¶135-¶215) the SCEF may send an MBMS bearer activation request message (or activate MBMS bearer request) to the BM-SC with the requirements. The MBMS bearer activation request message may include an MBMS broadcast area, a TMGI, a QoS, and a start time, where the QoS is a value indicating the level of quality of service to be applied by the UE to send data through the SCEF connection, and may be a value indicating a connection priority, a maximum bitrate, a fixed bitrate, etc. of the established bearer.
 	Baek in view of Clark does not explicitly disclose identifying a need of pre-establishing the new path according to QoS requirements of a PDU session associated with the UE, wherein the new path goes through a potential serving access node of the UE that is identified according to the location area indicated in the request. However, in an analogous art, Liao teaches:
identifying a need of pre-establishing the new path according to QoS requirements of a PDU session associated with the UE, wherein the new path goes through a potential serving access node of the UE that is identified according to the location area indicated in the request; (Liao discloses (¶65-¶69) that service flow events e.g. load balancing events, UE mobility events and UE movement such as location, Quality of Service (QoS) based events triggers and initiates path reselection requests by AS systems (e.g., an AS controller) to change from the first application server to a second application server from a list of application servers 112A-N (¶56). The request includes service identity, flow ID, mobile device ID, policy information type and response type. The change notification for the application server controller includes a service identifier (ID), a flow ID, and a temporary mobile device ID to be used to identify a mobile termination (MT) for the service flow of the UE.)
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Baek and Clark to include identifying a need of pre-establishing the new path according to QoS requirements of a PDU session associated with the UE, wherein the new path goes through a potential serving access node of the UE that is identified according to the location area indicated in the request as taught by Liao for the purpose of implementing wireless communications and the handling of mobile-terminated packet transmissions in a software-defined network (SDN)-based mobile network, and cellular networks, including Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) networks, LTE advanced (LTE-A) networks, fourth-generation (4G) networks and fifth-generation (5G) networks (Liao, ¶1).

Claim 33, Baek in view of Clark discloses all the elements of claim 27. Baek in view of Clark does not explicitly disclose wherein the network element in the CP of the communication network selects the pre-established path and the pre-established tunnel during one of following procedures, a UE attachment procedure, a PDU session setup procedure, or a UE handover procedure. 
However, in an analogous art, Liao teaches:
wherein the network element in the CP of the communication network selects the pre-established path and the pre-established tunnel during one of following procedures, a UE attachment procedure, a PDU session setup procedure, or a UE handover procedure; Liao discloses (¶27, ¶35) during the UP path reselection and path establishment procedure, the SNC determines one or more service flows and provide the information on pre-established traffic flows of the service towards SCS/AS via the service-IWF. Liao teaches (¶64) path reselection requests are initiated in response to trigger events that includes load balancing events, UE mobility events such as UE handover among various DGW boundaries.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Baek and Clark to include wherein the network element in the CP of the communication network selects the pre-established path and the pre-established tunnel during one of following procedures, a UE attachment procedure, a PDU session setup procedure, or a UE handover procedure as taught by Liao for the purpose of implementing wireless communications and the handling of mobile-terminated packet transmissions in a software-defined network (SDN)-based mobile network, and cellular networks, including Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) networks, LTE advanced (LTE-A) networks, fourth-generation (4G) networks and fifth-generation (5G) networks (Liao, ¶1).

Claim 34, Baek in view of Clark discloses all the elements of claim 27. Baek in view of Clark does not explicitly disclose receiving an internet protocol (IP) address allocated to the UE, the IP address received from a second network element in the UP of the communication network. 
However, in an analogous art, Liao teaches:
receiving an internet protocol (IP) address allocated to the UE, the IP address received from a second network element in the UP of the communication network; Liao discloses (¶27) the SNC is with the functions of the internet protocol (IP) address allocation and preservation to ensure that the registered mobile device is transparent to the change of the network configuration. In example 61 and example 84 includes means for internet protocol (IP) address assignments for the first UE as part of the path reselection.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Baek and Clark to include receiving an internet protocol (IP) address allocated to the UE, the IP address received from a second network element in the UP of the communication network as taught by Liao for the purpose of implementing wireless communications and the handling of mobile-terminated packet transmissions in a software-defined network (SDN)-based mobile network, and cellular networks, including Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) networks, LTE advanced (LTE-A) networks, fourth-generation (4G) networks and fifth-generation (5G) networks (Liao, ¶1).

Claim 35, Baek in view of Clark in view of Liao discloses all the elements of claim 34. Further, they discloses:
receiving the IP address from the second network element in the UP of the communication network, and then sending the IP address to the AN, by one of the network element in the CP of the communication network, or the network element in the UP of the communication network; Liao discloses (¶35) during the service establishment procedure, the SNC provide the following information towards SCS/AS via the service-IWF: the configured IP address information of the boundary DGW; the configured traffic flows information of the service, e.g. one or more flow identities; the service ID of the requested service; and/or the IP address and/or flow ID of the requested service for the mobile device.
The motivation to combine the references is similar to the reasons in Claim 34.

Claim 36, Baek in view of Clark in view of Liao discloses all the elements of claim 35. Further, they discloses:
wherein the network element in the UP is the second network element in the UP; Baek discloses ¶162-163 Fig.13 that the SCEF 1320 is the second network element in the UP traffic.
The motivation to combine the references is similar to the reasons in Claim 34.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments and amendments, filed on 09/28/2022 with respect to Claims 21, 23 – 38 and 40 have been fully considered and they are not persuasive. Hence, the 35 USC §103 rejection is maintained.
In response to applicant’s argument (Pg. 9), “applicant submits that the passage of Clark, referred to by the Examiner does not relate to a location area which is: indicated in a request; and an area such that, when the UE is in the area, a UP path reselection is triggered,” the Examiner notes that Clark discloses (Fig. 2 and ¶28) that “…the request may specify that path selection program 110 return the address or name of a specific server or location of another component.” Moreover, also the Baek (¶128) teaches feature of a request related to a user equipment (UE) that has the location/area information indicating the location/area of the UE. The details of UE location in Baek relates to the physical current UE location, such as UE geographical location indicated in request (¶135) and triggers relocation of the data path (¶166-167) by considering the location of the UE and the location of the data server.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451